Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 25 APRIL 2022.
Nominal amendments to claim 19 are entered and considered. 
Claims 1-20 are present and have been examined. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-8, 10, 11, 13, 14, 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Murphy et al (US 20100153198 A1, hereinafter Murphy). 

In reference to claim 1, 18, 19: 
A system configured to manage incentive campaigns, the system comprising: one or more physical processors; and at least one storage device configured to store processor-executable instructions that, when executed by the one or more physical processors, configure the system to: 
(a) receive, from an incentive provider, one or more campaign parameters defining one or more incentives that may be made available during a campaign (at least fig 3 and related text, at 122, 126, 128 parameters are input into the campaign; in [099] and figure 6, this includes incentive limits; at [081, 084, 0102] sales goals noted in the program manager database); 
(b) initiate the campaign based on the one or more campaign parameters;  (at least figure 3 and related text] at step 128, if the answer is yes, the campaign is deployed at 132 and qualified users are notified at step 136; at [019, 031, 078, 084] available offers for users) 
(c) store incentive request information comprising, for each of a plurality of individual incentive requests, an indication of a desired incentive amount requested and whether the incentive request was approved (at least [0155-0161] module 496 enables…and includes a module 476 for viewing incentives, a module 478 for viewing incentive logs, and a module 480 for determining matches among customers 402 and any and all incentives offered…”; at  [0101] each user inputs an individual acceptable incentive value, i.e. requests the incentive; the offer is stored at central server 22, a user is either qualified or not, i.e. accepted or not, however via the stored information might allow the user to be contacted to receive an incentive value) ; 
(d) automatically determine, after the campaign has been initiated, one or more suggested modifications to the one or more campaign parameters by applying a machine learning algorithm to the stored incentive request information, wherein the one or more suggested modifications are determined to optimize how incentives will be granted for one or more transactions during the campaign relative to a desired campaign target cap (at least [0163, 0158] automated decisioning routine is used to determine if the incentive should be raised; at [080, 0100] the increase is made dynamically);  
(e) modify the one or more campaign parameters based on the one or more suggested modifications cap (at least [0162, 0111, 080, 085, 0100] incentive amount is raised; at [0100] manufacturer does this in order to identify the appropriate amount of revenue from the increase; at [0163] “through decisioning routine…manufacturer may elect to raise the minimum or current incentive…”); 
(f) receive a request from a user for a desired incentive amount after the one or more campaign parameters have been modified (at least [0101, 0162-0167] based on the “real deal” incentive plan, a user submits a request or conditional participation); 
(g) determine whether the desired incentive amount requested by the user satisfies one or more rules associated with the one or more campaign parameters (at least [0162-0167] a match based on the real deal and the customer’s request);
(h) automatically approve the request for the desired incentive amount responsive to a determination that the desired incentive amount requested by the user satisfies the one or more rules (at least [0164] “a match is automatically generated and the customer is notified of the match and of the available incentive.”); and
(i) update the stored incentive request information by storing an indication of the desired incentive amount requested by the user and whether the received request from the user was approved (at least [0155-0161] module 496 enables…and includes a module 476 for viewing incentives, a module 478 for viewing incentive logs, and a module 480 for determining matches among customers 402 and any and all incentives offered…”; at  [0101] each user inputs an individual acceptable incentive value, i.e. requests the incentive; the offer is stored at central server 22, a user is either qualified or not, i.e. accepted or not, however via the stored information might allow the user to be contacted to receive an incentive value); and
(j) automatically determine a second one or more suggested modifications to the one or more campaign parameters by applying the machine learning algorithm to the updated stored incentive request information, wherein the second one or more suggested modifications are determined to optimize how incentives will be granted for one or more subsequent transactions during the campaign relative to the desired campaign target after the stored incentive request information has been updated based on the received request from the user cap (at least [0163, 0158] automated decisioning routine is used to determine if the incentive should be raised; at [080, 0100] the increase is made dynamically). 

In reference to claim 2:
Murphy further teaches: wherein the incentive provider comprises an original equipment manufacturer, and wherein the user comprises a retailer through which one or more items are to be purchased  (at least [abstract, 017] vehicle manufacturer and vehicle dealership).

In reference to claim 5:
Murphy further teaches: wherein to automatically approve the request for the desired incentive amount, the system is configured to: cause a notification to be provided to the user indicating that at least a portion of the request for the desired incentive amount is approved without further input from the incentive provider (at least [084, 158, 0163- 0164] decisioning routine is automated).
In reference to claim 6:
Murphy further teaches: wherein the request is automatically approved based further on an incentive budget associated with the campaign or an expiration date associated with the campaign (at least [0159-0161] expiration date governs if a notification of expiration is sent, i.e. if the campaign itself expires).

In reference to claim 7:
Murphy further teaches: wherein the one or more modified campaign parameters include a modified incentive cap, and responsive to a determination that the desired incentive amount in the received request exceeds the modified incentive cap, the system is further configured to: automatically deny the request for the desired incentive amount (at least [0157-0158] automated decisioning submits a denial).

In reference to claim 8:
Murphy further teaches: wherein responsive to a determination that the desired incentive amount does not satisfy the one or more rules associated with the one or more campaign parameters, the system is further configured to: determine a counteroffer incentive amount, wherein the counteroffer incentive amount is less than the desired incentive amount (at least [0158] revised incentive submitted to customer automatically); and
cause a notification to be provided to the user indicating at least the determined counteroffer incentive amount (at least [0158] notification provided).

In reference to claim 10:
Murphy further teaches: wherein the machine learning algorithm comprises an unsupervised goal-based machine learning algorithm (at least [0163, 0158] automated decisioning routine is used to determine if the incentive should be raised; at [080, 0100] the increase is made dynamically).
In reference to claim 11:
Murphy further teaches: wherein the system is further configured to: modify the one or more campaign parameters based on the one or more suggested modifications without further input from the incentive provider (at least [0163, 080, 0100]).

In reference to claim 13:
Murphy further teaches: wherein the one or more suggested modifications include a suggestion to modify an expiration date associated with the campaign (at least [0160-0161]).

In reference to claim 14:
Murphy further teaches: wherein the system is further configured to: automatically deny the received request for the desired incentive amount responsive to a determination that the desired incentive amount exceeds an incentive cap (at least [0158, 0163-67] denial is automatic when there is not a match);
responsive to the modification of the one or more campaign parameters, determine whether the desired incentive amount exceeds a modified incentive cap (at least [0158, 0163-0167] a manufacturer may elect to modify the incentive amount based on the original request from the customer, and then at the termination/end the manufacturer may extend the final officer of the “real deal);
generate a second message, the second message comprising a notification to be provided to the user responsive to a determination that the desired incentive amount does not exceed the modified incentive cap (at least [0165, 0158] generation of a message updating status); and
transmit the second message to the user  (at least [0164-0158] customer is automatically notified at the end of the “real deal” if a match is determined).



In reference to claim 16
Murphy further teaches: wherein the request for a desired incentive amount received from the user includes information from the user responsive to one or more questions from the incentive provider (at least [0165] “Where a customer indicated a conditional participation in the real deal incentive by requiring a certain minimum incentive value, then the system matches the respective data of the real deal incentive and the customer profile incentive to determine if the parameters match” and at [0167] “In order to persuade customers to accept the real deal incentive while pending as opposed to requiring an elevated or predefined minimum requirement, the real deal incentive may give indication to the customer that if the customer's minimum requirements are not met, then the final real deal incentive value will not be offered to the customer. This indication could also provide that the customer may be offered an incentive value somewhat reduced from the final incentive value. “– i.e. the user agrees to the initial ask of the conditional minimum value; see also figs 21, 22 and related text – the customer is presented initial acceptance buttons when requesting the real deal).

In reference to claim 17
Murphy wherein the system is further configured to determine whether the user qualifies for one or more specific incentives during the campaign based on the information from the user responsive to the one or more questions from the incentive provider (at least [0165] “Where a customer indicated a conditional participation in the real deal incentive by requiring a certain minimum incentive value, then the system matches the respective data of the real deal incentive and the customer profile incentive to determine if the parameters match” and at [0167] “In order to persuade customers to accept the real deal incentive while pending as opposed to requiring an elevated or predefined minimum requirement, the real deal incentive may give indication to the customer that if the customer's minimum requirements are not met, then the final real deal incentive value will not be offered to the customer. This indication could also provide that the customer may be offered an incentive value somewhat reduced from the final incentive value. “– i.e. the user agrees to the initial ask of the conditional minimum value; see also figs 21, 22 and related text – the customer is presented initial acceptance buttons when requesting the real deal).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 9, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murphy in view of Cotton (US 20180218420 A1, hereinafter Cotton). 

In reference to claim 3 
Murphy as cited discloses all the limitations above. However, despite teaching numerous means of allocating incentives over campaigns such that one of ordinary skill could reasonably be expected to consider shifting the available incentives among campaigns, it does not explicitly disclose shifting incentives. Cotton however does teach wherein the system is further configured to: determine, in response to approving the request for the desired incentive amount, an incentive surplus associated with the approved request; and allocate at least a portion of the incentive surplus to the incentive provider for use in at least one other campaign. (at least [0144-0145, 0170-0173] subsidy optimizer may determine stealth mode/stealth offers and allocate funds between the two campaigns; stealth mode provides some offers to a select group, but then will provide the incentive spend to a larger group campaign budget after as in the allowed budget in [0144, 0149, 0153]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include shifting funds available for incentives between potential offers/campaigns as taught by Cotton, because Cotton teaches that this is necessary in order to optimize a particular sales goal of an OEM (see 0163). Cotton teaches that calculating a total and a projected spend allows a manufacturer to identify diminishing returns more easily, thereby maximizing the actual spend dollars among notifications/campaigns that are most likely to result in the desired sales (see 0170) – this allows for dealerships and manufacturers alike to maintain steady sales and control potentially expensive inventory as needed (see 0169). Cotton teaches this consideration is necessary in order to appropriate allocate a limited budget (see 0153, 0160-161).

In reference to claim 4:
Murphy as cited discloses all the limitations above. However, Murphy does not specifically disclose allocating surplus for future transactions. Cotton however does teach: wherein the system is further configured to: determine, in response to approving the request for the desired incentive amount, an incentive surplus associated with the approved request (at least [0144-0145, 0170-0173] subsidy optimizer may determine stealth mode/stealth offers and allocate funds between individuals based on if they qualify or do not qualify for a particular incentive)
allocate at least a portion of the incentive surplus to the user for use in one or more future possible transactions during the campaign (at [0118, 165, 0182-0184] “customer cash” or “dealer cash” is a well-known means of providing an additional incentive to a car buyer on top of the offered price – the value can be applied to the purchase, used to add accessories, and/or defray the cost of the car or lease further). It would have been obvious to one of ordinary skill in the art at the time of the invention to include shifting funds available for incentives between users/purchases as taught by Cotton, because Cotton teaches that this is necessary in order to optimize a particular sales goal of an OEM to a given customer (see 0163). Cotton teaches that calculating a total and a projected spend allows a manufacturer to identify diminishing returns more easily, thereby maximizing the actual spend dollars among prospective buyers that are most likely to result in the desired sales (see 0170) – this allows for dealerships and manufacturers alike to maintain steady sales and control potentially expensive inventory as needed (see 0169). Cotton teaches this consideration is necessary in order to appropriate allocate a limited budget (see 0153, 0160-161).

In reference to claim 9
Murphy teaches all the limitations above. While Murphy does teach consideration of campaign spend or budget (see 0174, 004), and further teaches that a manufacturer might make changes based on the total amount of participants in the a program thereby altering the total cost (see 0086), as well as teaching approved requests for desired incentive amounts (at least [084, 158, 063- 0164] decisioning routine is automated), it does not specifically teach projected and actual spend being shown as a visualization). Cotton however further teaches: wherein the system is further configured to:
generate a visualization to be provided via a graphical user interface, the visualization including an indication of a projected incentive spend and an actual incentive spend for the campaign (at least [figs 9a-9c and related text, including 0162] interface 900 shows estimated total spend 916, “subsidy spend” as well as at [0162] a projection of the maximizing/diminishing returns of changing either value). It would have been obvious to one of ordinary skill in the art that the time of the invention to allow for visualization of these elements, as well as to calculate the total versus projected spend, because Cotton specifically discloses that these considerations are necessary in order to optimize a particular sales goal of an OEM (see 0163). Cotton teaches that calculating a total and a projected spend allows a manufacturer to identify diminishing returns more easily, thereby maximizing the actual spend dollars that are most likely to result in the desired sales (see 0170) – this allows for dealerships and manufacturers alike to maintain steady sales and control potentially expensive inventory as needed (see 0169). Finally, Cotton teaches that the specific user interface disclosed allows for simplified viewing of the most efficient curve in order to optimize how a marketing budget is spend (see 0134), and this allows an OEM to identify a “preferred slope of a ratio or curve associating budget spent” and use this information to make complicated budgeting decisions “through a simplified interface to [the user] without requiring the user to spot the pattern or eyeball the curve.” (see 0153). 

In reference to claim 12
Murphy as cited teaches all the limitations above, as well as clearly disclosing incentive funds promoted to users, as well as one or more of a suggested modification to the campaign itself (at least [0161-0163), but does not specifically teach moving funds between campaigns for users.
Cotton however does teach: move available funds for incentives associated with the campaign to another campaign (at least [0144-0145, 0170-0173] subsidy optimizer may determine stealth mode/stealth offers and allocate funds between the two campaigns; stealth mode provides some offers to a select group, but then will provide the incentive spend to a larger group campaign budget after as in the allowed budget in [0144, 0149, 0153]). It would have been obvious to one of ordinary skill in the art at the time of the invention to include shifting funds available for incentives between potential offers/campaigns as taught by Cotton, because Cotton teaches that this is necessary in order to optimize a particular sales goal of an OEM (see 0163). Cotton teaches that calculating a total and a projected spend allows a manufacturer to identify diminishing returns more easily, thereby maximizing the actual spend dollars among notifications/campaigns that are most likely to result in the desired sales (see 0170) – this allows for dealerships and manufacturers alike to maintain steady sales and control potentially expensive inventory as needed (see 0169). Cotton teaches this consideration is necessary in order to appropriate allocate a limited budget (see 0153, 0160-161). 

In reference to claim 15:
Murphy/Cotton teaches all the limitations above. Murphy as cited teaches a suggested modification to the incentive cap (see 080, 0163, 0100), but does not specifically disclose a visualization of one. Cotton however does teach: modification wherein the computer system is further configured to: generate a visualization of a projected impact of the suggested modification to the [campaign] , the visualization including an indication of a projected incentive spend based on the incentive cap specified by the campaign parameters and an indication of a projected incentive spend based on the suggested modification to the [campaign], wherein the message is provided to the incentive provider via the graphical user interface with the visualization of the projected impact of the suggested modification (at least [fig 9a, 9b and related text, as well as 0160] estimated total spend 916 of the campaign incentive, interface 900 shows estimated total spend 916, “subsidy spend” as well as at [0162] a projection of the maximizing/diminishing returns of changing either value). It would have been obvious to one of ordinary skill in the art that the time of the invention to allow for visualization of these elements, as well as to calculate the total versus projected spend, because Cotton specifically discloses that these considerations are necessary in order to optimize a particular sales goal of an OEM (see 0163). Cotton teaches that calculating a total and a projected spend allows a manufacturer to identify diminishing returns more easily, thereby maximizing the actual spend dollars that are most likely to result in the desired sales (see 0170) – this allows for dealerships and manufacturers alike to maintain steady sales and control potentially expensive inventory as needed (see 0169). Finally, Cotton teaches that the specific user interface disclosed allows for simplified viewing of the most efficient curve in order to optimize how a marketing budget is spend (see 0134), and this allows an OEM to identify a “preferred slope of a ratio or curve associating budget spent” and use this information to make complicated budgeting decisions “through a simplified interface to [the user] without requiring the user to spot the pattern or eyeball the curve.” (see 0153). 

Response to Arguments
Applicant’s remarks as filed on 25 APRIL 2022 have been fully considered. 
Applicant’s filing of a Terminal Disclaimer on 25 APRIL 2022 has negated the double patenting rejection, and as such the rejection is withdrawn. 
Applicant’s grammatical edits to claim 19 has negated the prior objection, as such the objection is withdrawn. 
	Applicant begins a discussion of the prior art on page 12, with a summary of exemplary claim 1. Applicant’s main argument appears to be that Murphy does not teach the machine learning changes to the incentives as claimed. Examiner respectfully disagrees. As per Applicant’s remarks regarding the parent application unpersuasive as the limitations in question in the pending application are not those as claimed in the issued parent application. In the instant case, Examiner finds that as per the limitations as claimed the citations to Murphy are relevant and disclose an automated decision process through which the incentives as presented to a user are modified. For example, at [0158] “Further, the manufacturer may employee a predefined selection routine and/or predefined selection criteria to automate, in whole or in part, the process of accepting, rejecting, or submitting counter-proposals to customer incentive requests. In one manner, the manufacturer 406 can offer an alternative incentive in an online fashion and communicate the alternative incentive via sub-module 450 on the system communicator 484 to the customer 402.” I.e., in Murphy, Examiner respectfully submits that an automate process is used in the same manner as claimed – the process of decisioning and suggesting is automated on a computer, during an online interaction. Applicant’s remarks appear to state that some additional weight is intended to be given to the term “machine learning” above and beyond the intended results achieved using a set of automated steps to execute an intended result/action. If a task requires a hammer, the brand or color of the hammer is irrelevant to the execution of the intended result – if the color, brand, or even type of hammer is relevant to completion in some way, it should be noted that the task requires, for example, a red rubber mallet vs. a claw hammer. Applicant is encouraged to amend the claims if a specific algorithm itself is desired, or if the goal is to more actively define the algorithms/use thereof. 
	Examiner further notes in the interest of compact prosecution, Cotton teaches a plurality of uses or applications of machine learning algorithms. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	
	/KATHERINE KOLOSOWSKI-GAGER/                Primary Examiner, Art Unit 3622